Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application, filed June 12, 2020, is a reissue of U.S. Patent 9,993,438 (hereafter the '438 patent), which issued from U.S. application Serial No. 14/633,177 (the ‘177 application) with claims 1-5 on June 12, 2018.

Non-Compliant Amendment
The amendments to the specification and claims filed 03/28/2022 are improper.  The amendments do not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendments have been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(B)(1), the precise point in the specification must be identified where any added or rewritten paragraph is located.  Additionally, pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and
(2) The matter to be added by reissue must be underlined.
	The non-compliance issues are as follows:
	The amendment to the specification does not identify the precise point in the specification, i.e., by column and line number(s), where the paragraph to be amended is located.  The amendment points to “page 1, line 1”, which is not a column and line number.  Also, the matter to be added to the specification is not underlined.  As noted above, material to be added must be underlined.
	Amended claims 1 and 5 use strikethrough rather than single bracketing to delete subject matter.  Additionally, claim 1 uses double bracketing rather than single bracketing to delete the word “form”.
	In amended claim 1, at the third-to-last line, the comma after “solution” should be underlined since it is new relative to issued claim 1.
	The period at the end of amended claim 5 should not be underlined since it is not new relative to issued claim 5.
	The period at the end of claim 9 should be underlined since claim 9 is a new claim.



Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-7 and 9-24 directed to a method for the preparation of a drug delivery system, a drug delivery system, and a method of treating a tumor disease.  Claims 1, 5, 6, 14 and 20, as presented in the non-compliant amendment filed 03/28/2022, are representative and reproduced below.
1. (currently amended)  A method for the preparation of a drug delivery system comprising nanoparticles formed of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, or a combination thereof, and at least one pharmaceutically active substance having a solubility per se in water of less than about 100 g/ml wherein said substance is provided in the form of essentially amorphous particles with an effective average particle size of less than about 50 nm; and the size of said nanoparticles is controlled to have an effective average particle size of less than about 50 nm by adjusting the weight-to-weight ratio of said sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, or combination thereof, to said substance to be in the range from about 0.5:1 to about 20:1, which method comprises the steps of: 
providing an aqueous solution of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, or a combination thereof; 
adding an organic solution of the pharmaceutically active substance to said aqueous solution; 
evaporating said organic solvent leaving an aqueous solution comprising the pharmaceutically active substance in the form of essentially amorphous nanoparticles [[form]]; and 
wherein said essentially amorphous particles are submitted into and/or produced in the aqueous solution, wherein the aqueous solution contains , to form the nanoparticles; and the particle size of the nanoparticles is increased by increasing I or decreased by decreasing I.

5. (currently amended)  A drug delivery system comprising nanoparticles formed of a combination of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, and paclitaxel in the form of essentially amorphous particles with an effective average particle size of less than about 50 nm; wherein the weight ratio of sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid to sodium salt of methyl ester of N-13-cis-retinoyl cysteic acid is about 1:1; and the size of said nanoparticles is controlled to have an effective average particle size of less than about 50 nm by adjusting the weight-to-weight ratio of said sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid to paclitaxel to be in the range from 1:1 to 1.5:1, which method comprises the steps of: 
providing an aqueous solution of a combination of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid; 
adding an organic solution of paclitaxel to said aqueous solution; 
evaporating said organic solvent leaving an aqueous solution comprising paclitaxel in the form of essentially amorphous nanoparticles; and
wherein said essentially amorphous particles are submitted into and/or produced in the aqueous solution, wherein the aqueous solution contains at least one ionized salt, said aqueous solution having an ionic strength I, to form the nanoparticles; and the particle size of the nanoparticles is increased by increasing I or decreased by decreasing I.

6. (New, Amended)  A drug delivery system comprising nanoparticles formed of a combination of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, and paclitaxel, wherein the nanoparticles are essentially amorphous and have an effective average particle size of about 8-30 nm; wherein the weight ratio of sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid to sodium salt of methyl ester of N-13-cis-retinoyl cysteic acid is about 1:1; wherein a weight-to-weight ratio of said combination of sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, to paclitaxel is in the range from 1:1 to 1.5:1, wherein the nanoparticles are prepared by a method which comprises the steps of: providing a solution of a combination of sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid; adding an organic solution of paclitaxel to said solution; and evaporating the resulting solution, leaving the nanoparticles in essentially amorphous form.

14. (New, Amended)  A drug delivery system comprising nanoparticles formed of a combination of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, and paclitaxel, wherein the nanoparticles are essentially amorphous and have an effective average particle size of about 8-30 nm when measured in an aqueous solution of 9 mg/mL NaCl at 1 mg/ml concentration of paclitaxel; wherein a weight-to-weight ratio of the combination of said sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid to paclitaxel is in the range from about 1:1 to about 1.5:1, wherein the nanoparticles are prepared by a method which comprises the steps of: mixing a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, and an organic solution of paclitaxel; and evaporating the resulting solution, wherein the weight ratio of sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid to sodium salt of methyl ester of N-13-cis-retinoyl cysteic acid is about 1:1, leaving the nanoparticles in essentially amorphous form.

20. (New)  A method of treating a tumor disease, comprising administering by infusion to a patient in need of such treatment a therapeutically effective amount of the drug delivery system of claim 6, wherein the method does not comprise premedication with one or more of a steroid, an antiemetic or an antihistamine.

Claims 5-7, 9-19 and 24 are product-by-process claims.  Claims 20-23, though method of use claims, depend from product-by-process claims 6 or 14.  As set forth in MPEP 2113, "[t]he Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Claim 7, which depends from claim 6, requires that “the effective average particle size is a particle size determined in 9 mg/mL NaCl at 1 mg/ml concentration of paclitaxel”.  Similarly claim 15, which depend from claim 6, requires that “the effective average particles size is a particle size determined” in a particular solution.  Independent claim 14 (and its dependent claims) requires the nanoparticles “have an effective average particle size of about 8-30 nm when measured in an aqueous solution of 9 mg/mL NaCl at 1 mg/ml concentration of paclitaxel”.  None of these claims require that the drug delivery system is a solution.  Rather, the solution is the means by which average particle size is measured.
Claim 11 recites “[t]he drug delivery system of claim 6, wherein when said essentially amorphous nanoparticles are submitted into an aqueous solution containing at least one ionized salt, the resulting solution comprises micelles.  Similar language is in claim 16.  Claims 11, 16, 17 (which depends from claim 16) and 24 (which depends from claim 11) do not require the drug delivery system is in a solution.  Instead, it simply recites a resulting physical property that when the essentially amorphous nanoparticles are submitted into the recited aqueous solution, the resulting solution comprises micelles.

Rejection Overcome
	The 35 USC 112, second paragraph, rejection of claims 1-5, 9 and 18 has been overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-7, 9-19 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2004/0048923 to Strelchenok et al (hereinafter “Strelchenok”).
In Example 66 (p. 43), Strelchenok prepares a drug delivery system for paclitaxel that uses the sodium salt of compound II-1a, i.e., the sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid (¶ 0034) in combination with the sodium salt of compound I-1a, i.e., the sodium salt of methyl ester of N-all-trans-retinoyl cysteic acid (¶ 0028).   The compounds are used in combination with a poorly water soluble pharmaceutical cytotoxic compound, i.e., paclitaxel to exhibit a synergistic effect and manufacture a new formulation of the poorly water soluble pharmaceutical compound (see Abstract and Example 66).  
In Example 66, a solution of paclitaxel in methanol is added to a methanol solution of the sodium salts of compounds I-1a and II-1a, and the methanol is then evaporated to provide a dried film (see ¶ 0616).  The molar ratio of the sum of the sodium salt of I-1a plus the sodium salt of II-1a to paclitaxel is (2.5 +2.5):1, i.e., 5:1 (see ¶¶ 0615-0616).  Since paclitaxel has a molecular weight of 854 g/mol and the sodium salt of compounds I-1a and II-IIa have the same molecular weight of 475 g/mol, the 5:1 molar ratio in Example 66 corresponds to a weight ratio of the combination of the sodium salts of I-1a and II-1a to paclitaxel of 2.8:1.  The weight ratio of the sodium salt of I-1a to the sodium salt of II-1a is 1:1 since, as noted above, 2.5 moles of each is used and the sodium salts of I-1a and II-1a have the same molecular weight.
Said dried film is subsequently dissolved in saline (¶ 0616), and thus, the drug delivery system at this point is in aqueous solution as per instant claim 5.  In fact, in Example 66, the saline is normal saline, i.e., 9 mg/ml NaCl (i.e., sodium chloride), and the paclitaxel concentration is 10-3 M.  The 10-3 M is equivalent to 0.854 mg/ml paclitaxel, which, rounded to no decimal places as per the paclitaxel concentration expressed in claims 7 and 14+, corresponds to 1 mg/ml of paclitaxel (see ¶¶ 0593 and 0616). 
Strelchenok teaches that the pharmaceutically active substance, i.e., paclitaxel, and the sodium salts of compounds II-1a and II-1a form a mixed micelle, i.e., a nanoparticle as here claimed, and thus, excellent solubility of the paclitaxel in saline is achieved (see ¶¶ 0042-0044 and 0047).  Strelchenok teaches that its formulations of paclitaxel/compound in mixed-micellar system in dry form were shown to be stable for a sufficient period of time awaiting usage (see ¶ 0058).
	Although Strelchenok does not teach the effective average particle size of its micelles in Example 66, the instantly claimed sizes, i.e., less than about 50 nm in claim 5, or a nanoparticle size of about 8-30 nm in claims 6, 7, 9-19 and 25, are inherent in the micelles formed in Example 66.  This is so when the size is measured in, for example, the aqueous solution of 9 mg/ml NaCl (normal saline) at 1 mg/ml of paclitaxel in Strelchenok’s Example 66 and required by instant claims 7, 14 (and its dependent claims) and 15.  The inherency is based on the fact that, according to the ‘438 patent, the size of the nanoparticles is controlled through the weight ratio of sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, or combination thereof, to the substance, i.e., paclitaxel (see col. 8, lines 9-48).  As seen in Example 8 and Table 1 of the ‘438 patent, at w/w ratios of the sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid/paclitaxel ranging from 1.2 to 8.0, an NaCl concentration of 9 mg/ml and a paclitaxel concentration of 1 mg/ml, the average particle sizes, which range from 22.0 nm to 11.5 nm, are all within the ranges here claimed.  As noted above, Strelchenok’s Example 66 has a weight ratio of 2.8:1, an NaCl concentration of 9 mg/ml and a paclitaxel concentration of 1 mg/ml.  The inherency is also based on the fact Strelchenok’s Example 66 uses essentially the same process steps for preparing the micelles as the product-by-process steps in claims 6 and 14.
‘"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same."  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted).  The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As noted above, Strelchenok’s Example 66 has a weight ratio of the sodium salts of compounds I-1a and II-1a to paclitaxel of 2.8:1.  Strelchenok differs from the instant claims in not teaching a weight ratio of from 1:1 to 1.5:1 as in claims 5 and 6 (and its dependent claims) or a weight ratio of about 1:1 to about 1.5:1 as in claim 14 (and its dependent claims).  
However, Strelchenok is not limited to a weight ratio of 2.8:1 (i.e., molar ratio of 5:1) in Example 66, it’s merely exemplified.  Strelchenok more generally teaches a “desired molar ratio” of paclitaxel to said compound(s) (see ¶ 0057 and claim 42).  Of note, Strelchenok’s Example 32 prepares drug delivery systems using the sodium salt of compound II-1a and paclitaxel, wherein the molar ratio of the sodium salt of compound II-1a to paclitaxel is 3:1, 6:1 and 10:1.  These correspond to weight ratios of 1.7:1, 3.4:1 and 5.6:1, respectively.  The weight ratio of 1.7:1 is very close to the upper limit of 1.5:1 in claims 5 and 6, and in fact, anticipates or is even closer to the upper limit of about 1.5:1 in claim 14.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Strelchenok’s Example 66 so as to use a lower molar ratio of sodium salts of compounds I-1a and II-1a to paclitaxel than Example 66’s molar ratio of 5:1,  i.e., a lower weight ratio than 2.8:1, such as a molar ratio of 3:1, i.e., a weight ratio of 1.7:1, and even lower, because Strelchenok is not limited to any particular molar ratio, and so as to solubilize the poorly water-soluble paclitaxel and prepare mixed micelles of the paclitaxel in the sodium salts of compounds I-1a and II-1a.  Strelchenok’s retinoyl cysteic acid salts, e.g., the salts of I-1a and II-1a, “are capable of increasing the solubility of paclitaxel and potentiating its therapeutic efficacy.” (See ¶¶ 0021-0022).  Furthermore, as noted above, Strelchenok teaches a “desired molar ratio” of paclitaxel to the sodium salts of compounds I-1a and II-1a (see ¶ 0057 and claim 42).  Absent anything unexpected, arrival at the claimed ratio is a matter of optimization through routine experimentation.  For example, Table 22 in Strelchenok’s Example 66 shows that by increasing paclitaxel concentration (at constant ratio of salts to paclitaxel), the cell growth inhibition and positive effect are improved.  
With respect to claims 9, 10 and 18, the micelles (i.e., nanoparticles) prepared in Strelchenok’s Example 66 do not contain polyethoxylated castor oil or human serum albumin (HSA) since these materials are not used in the preparation of the micelles (see ¶ 0616).
	With respect to claims 12, 13 and 19, for the same reasons above with respect to effective average particle size, the micelles prepared in Strelchenok’s Example 66 inherently have the paclitaxel entrapped therein.  Additionally, Strelchenok teaches that “[t]he inventors have shown that the poorly soluble compounds docetaxel and paclitaxel can be dissolved in micelles of N-(all-trans-Retinoyl)-L-cysteic acid (I-1), N-(13-cis-Retinoyl)-L-cysteic acid (II-1), N-(all-trans-Retinoyl)-L-cysteinesulfinic acid (I-2), N-(13-cis-Retinoyl)-L-cysteinesulfinic acid (II-2), N-(all-trans-Retinoyl)-L-homocysteic acid (I-3), N-(13-cis-Retinoyl)-L-homocysteic acid (II-3), sodium salts of their esters (I-1a-I-1e, I-3a; II-1a-II-1e, II-3b) and sodium salts of their amides (I-1f-I-1h, I-3f, I-1f), creating mixed micelles.  In this way, an excellent solubility of docetaxel and paclitaxel in the form of mixed micelles in saline is achieved.” (See ¶ 0047).
	
Claims 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strelchenok as applied to claims 5-7, 9-19 and 24 above, and further in view of U.S. Patent 6,096,331 to Desai et al (hereinafter “Desai”) and Hassan et al, “Cytotoxic activity of a new paclitaxel formulation, Pacliex, in vitro and in vivo,” Cancer Chemother Pharmacol, (2005), 55, pp. 47-54, published online July 20, 2004 (hereinafter “Hassan”).
Strelchenok is relied upon for the reasons stated above in Rejection No. 1.  Strelchenok further teaches that its micellar paclitaxel formulations can be used to treat cancer and are tested for cell growth inhibition of human ovary adeno-carcinoma cell line SKOV-3 (see ¶¶ 0046, 0051, 0053, 0332-0335).  In other words, the formulations can be used to treat ovarian cancer.
Strelchenok differs from claims 20-23 is not teaching that the micellar paclitaxel formulation is administered by infusion, and the cancer treatment does not comprise premedication with one or more of a steroid, an antiemetic or an antihistamine.
Desai teaches that the anticancer agent paclitaxel has remarkable clinical activity in a number of human cancers, including ovarian cancer (see col. 5, lines 40-42).  Paclitaxel is available as “Taxol®” from Bristol Myers Squibb (BMS) (see col. 5, lines 40-41).  The major limitation of Taxol® is its poor solubility and consequently the BMS formulation contains 50% Cremophor EL and 50% ethanol as the solubilizing vehicle (see col. 5, lines 47-50).  Taxol® has been linked to severe hypersensitivity reactions in animals and humans and consequently requires premedication of patients with corticosteroids (dexamethasone) and antihistamines (see col. 5, lines 53-58).  Since premedication is required for the administration of Taxol®, due to hypersensitivity reactions (HSR’s) associated with administration of the drug, it is highly desirable to develop a formulation of paclitaxel that does not cause hypersensitivity reactions (see col. 5, lines 3-6).  It is desirable to eliminate the need to use premedication since this increases patient discomfort and increases the expense and duration of treatment (see col. 5, lines 24-26).  Desai teaches that the cremophor/Ethanol vehicle in Taxol® alone caused severe hypersensitivity reactions and death in several dose groups of mice, and based on these data, “we believe that HSR's can be attributed to the Taxol vehicle”, i.e., the cremophor (see col. 22, lines 60-67).  Desai teaches that “[p]remedication is necessary to reduce the hypersensitivity and anaphylaxis that occurs as a result of cremophor in the currently approved and marketed BMS (Bristol Myers Squibb) formulation of paclitaxel.” (see col. 5, line 63 through col. 6, line 3).  Desai’s inventive paclitaxel formulation does not contain cremophor, and, based on animal studies, Desai believes that a cremophor-free formulation will be significantly less toxic and will not require premedication of patients (see ¶ bridging cols. 5-6).  Similarly, Strelchenok’s micellar paclitaxel formulation does not contain cremophor.  In fact, Strelchenok teaches that compounds of formulas I-1a and IIa have low toxicity (see ¶ 0077 of Strelchenok).  
Hassan teaches that the clinically available formulation of taxane, paclitaxel Taxol® (BMS) has antitumor activity against ovarian and breast carcinoma as well as a variety of other tumors.  Paclitaxel is highly lipophilic and insoluble in water.  In the Taxol® formulation, paclitaxel is dissolved in a 50:50 v/v mixture of Cremophor EL and dehydrated ethanol.  Problems with this formulation are the well-known toxicity of Cremophor EL, the hypersensitivity reactions to Cremophor EL, and the fact that Cremophor EL may also contribute to the toxic effects of paclitaxel such as neurotoxicity. (See the first paragraph of the Introduction section on p. 47).
Hassan further teaches Pacliex is a new Cremophor EL-free paclitaxel formulation developed by Oasmia Pharmaceutical.  Pacliex comprises a complex between paclitaxel and the surfactant Oasmia (XR17) as a freeze-dried powder that can form mixed micelles after reconstruction in saline-based Oasmia vehicle (OV).  Oasmia surfactant consists of an equimolar mixture of two iso-forms of an amphiphilic synthetic derivative of retinoic acid that can solubilize water-insoluble substances such as paclitaxel.  A clear micellar solution of paclitaxel is formed as a result of mixing the above-mentioned components.  A clear micellar solution of Pacliex, formed as a result, is suitable for parenteral administration. (See the first paragraph on p. 48).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have administered Strelchenok’s micellar paclitaxel formulation by infusion because infusion is how paclitaxel is administered in the treatment of ovarian cancer, as taught by Desai.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to not have premedicated with one or more of a steroid, an antiemetic or an antihistamine prior to infusion with Strelchenok’s micellar paclitaxel formulation because the formulation does not contain cremophor, which is known to cause severe hypersensitivity reactions when administering BSM’s Taxol®, as taught by Desai and Hassan.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-7 and 9-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-45 of copending Application No. 17/177,544 (the ‘544 reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of treating a tumor disease in, for example, claims 40 and 41 of the ‘544 reference application, though not requiring the product-by-process steps of instant independent claims 6 and 14, teach the drug delivery system and method of treating a tumor disease here claimed.  For example, the drug delivery system in the method of treating a tumor disease in claim 41 of the ‘544 application teaches a drug delivery system comprising nanoparticles formed of a combination of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, and paclitaxel, wherein the nanoparticles are essentially amorphous and have an effective average particle size of about 8-30 nm when measured in an aqueous solution of 9 mg/mL NaCl at 1 mg/ml concentration of paclitaxel; wherein a weight-to-weight ratio of the combination of said sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid to paclitaxel is in the range from about 1:1 to about 1.5:1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 5-7, 9-19 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-29 of copending Application No. 17/177,550 (the ‘550 reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the drug delivery system in the ‘550 reference application claims, though not requiring the product-by-process steps of instant independent claims 5, 6 and 14, teach the drug delivery system here claimed.  For example, claim 7 of the ‘550 reference application teaches a drug delivery system comprising nanoparticles formed of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, and paclitaxel, wherein the nanoparticles are essentially amorphous and have an effective average particle size of about 8-30 nm; wherein a weight-to-weight ratio of said sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, to paclitaxel is in the range from about 1:1 to about 1.5:1; and wherein the effective average particle size is a particle size when measured in 9 mg/mL NaCl at 1 mg/ml concentration of paclitaxel.

Claims 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-29 of copending Application No. 17/177,550 (the ‘550 reference application) as applied to claims 5-7, 9-19 and 24 above, and further in view of Desai and Hassan. 
Claims 6-29 of the ‘550 reference application, as relied upon for the reasons stated above in Rejection No. 4, do not specifically teach treating a tumor disease, such as ovarian cancer, with its drug delivery system containing paclitaxel, wherein the treatment is by infusion, and the treatment does not comprise premedication with one or more of a steroid, an antiemetic or an antihistamine.
Desai and Hassan are relied upon for the reasons stated above in Rejection No. 2.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have administered the ‘550 reference application’s claimed drug delivery system by infusion for treatment of a tumor disease such as ovarian cancer because paclitaxel has remarkable clinical activity in a number of human cancers, including ovarian cancer, and infusion is how paclitaxel is administered in the treatment of ovarian cancer, as taught by Desai and Hassan.
It also would have been obvious to one of ordinary skill in the art at the time the invention was made to not have premedicated with one or more of a steroid, an antiemetic or an antihistamine prior to infusion with the ‘550 reference application’s claimed drug delivery system because the system does not contain cremophor, which is known to cause severe hypersensitivity reactions when administering BSM’s Taxol®, as taught by Desai and Hassan.

Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive.
Rejection of claims 5-7, 9-19 and 24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strelchenok:
Applicant argues that Strelchenok’s does not teach the claimed weight ratio of retinoyl cysteic acid salts of 1:1, or the weight ratio of the combination of salts to paclitaxel of from 1:1 to 1.5:1 (Remarks, p. 16).  In particular, Applicant argues that Strelchenok’s Example 32 has only one salt, i.e., II-1a, and Example 66 has a molar ratio of the combination of salts, i.e., I-1a and II-1a, to paclitaxel of 5:1, which corresponds to a weight ratio of 2.8:1, which is “almost double” to upper limit of 1.5:1 (Remarks, pp. 16-17).  Applicant argues that there is no example in Strelchenok having a molar ratio less than 5:1, i.e., weight ratio less than 2.8:1 (Remarks, p. 18).
These arguments are unpersuasive.  As noted above in the rejection, Strelchenok’s Example 66 uses 2.5 moles of each of the I-1a and II-1a salts, and thus, has a weight ratio of the I-1a to II-1a salts of 1:1 as here claimed.  
While Example 66 has a weight ratio of the combination of I-1a and II-1a to paclitaxel of 2.8:1, Strelchenok is not limited to this ratio, it’s merely exemplified.  Strelchenok’s Example 32, while using II-1a salt rather than a combination of I-1a and II-1a salts, exemplifies weight ratios of salt to paclitaxel of 1.7:1, 3.4:1 and 5.6:1.  The weight ratio of 1.7:1 is very close to the upper limit of 1.5:1 in claims 5 and 6, and in fact, anticipates or is even closer to the upper limit of about 1.5:1 in claim 14.  As set forth above, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Strelchenok’s Example 66 so as to use a lower molar ratio of sodium salts of compounds I-1a and II-1a to paclitaxel than Example 66’s molar ratio of 5:1,  i.e., a lower weight ratio than 2.8:1, such as a molar ratio of 3:1, i.e., a weight ratio of 1.7:1, and even lower, because Strelchenok is not limited to any particular molar ratio, and so as to solubilize the poorly water-soluble paclitaxel and prepare mixed micelles of the paclitaxel in the sodium salts of compounds I-1a and II-1a.  Strelchenok’s retinoyl cysteic acid salts, e.g., the salts of I-1a and II-1a, “are capable of increasing the solubility of paclitaxel and potentiating its therapeutic efficacy.” (See ¶¶ 0021-0022).  Furthermore, as noted above, Strelchenok teaches a “desired molar ratio” of paclitaxel to the sodium salts of compounds I-1a and II-1a (see ¶ 0057 and claim 42).  Absent anything unexpected, arrival at the claimed ratio is a matter of optimization through routine experimentation.  For example, Table 22 in Strelchenok’s Example 66 shows that by increasing paclitaxel concentration (at constant ratio of salts to paclitaxel), the cell growth inhibition and positive effect are improved.  

Applicant argues that a skilled artisan would seek a higher molar ratio of salts to paclitaxel than the 5:1 exemplified in Example 66.  In particular, Applicant argues the following on p. 18 of the Remarks:
As an example, Applicant respectfully directs the examiner to the Patient Information document for TAXOL® (paclitaxel) Injection, submitted as Exhibit A.  As the first page of Exhibit A points out, the solution contains 6 mg paclitaxel and 527 mg Cremophor EL, corresponding to a weight ratio of about 1:100.  Since Exhibit A describes an approved product, the skilled artisan would conclude that the ratio is optimal or close thereto, and in particular that the excipient Cremophor EL would not be used in such an amount unless it was required.  Applicant also respectfully directs the examiner to Gelderblom et al. in Hur. J. of Cancer 37 (2001) 1590-98, submitted as Exhibit B, which notes that the amount of CrEL used in paclitaxel is much higher than the average for the other drugs described (“The amount of CrEL administered with these drugs averages 5 ml (range, 1.5-10.3 ml), although paclitaxel is an exception as the amount of CrEL is much higher per administration, approximately 26 ml.”).  This strongly suggests that the use [sic] a high amount of excipient for paclitaxel is typically desirable or even necessary.  These references thus reinforce Applicant’s argument that the use of a weight ratio that is significantly lower than the weight ratio in Strelchenok is not obvious over the art.

These arguments are unavailing because Strelchenok is not directed to the use of Cremophor, i.e., polyethoxylated castor oil.  As noted above, Strelchenok’s retinoyl cysteic acid salts, e.g., the salts of I-1a and II-1a, “are capable of increasing the solubility of paclitaxel and potentiating its therapeutic efficacy.” (See ¶¶ 0021-0022).  Strelchenok teaches that “excellent solubility of docetaxel and paclitaxel in the form of mixed micelles in saline is achieved.” (See ¶ 0047).  The weight ratio of retinoyl cysteic acid salt to paclitaxel where this is exemplified includes a weight ratio of 1.7:1, which, as noted above, anticipates or is very close to the claimed weight ratio upper limits of about 1.5:1 and 1.5:1.  

Rejection of claims 20-23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strelchenok further in view of Desai and Hassan:
Applicant argues that Desai and Hassan do not cure Strelchenok’s deficiencies (Remarks, p. 20).  This argument is unpersuasive because, for the reasons set forth above, Strelchenok is not deficient.

Applicant argues that “[s]ince, according to Desai, taxol has extremely low solubility in water, which leads to the allergic reactions caused by the emulsifiers used to compensate for taxol's low water solubility (see col. 1, lines 44-52), the skilled artisan would expect that any modification of Strelchenok in view of Desai should allow for increased solubility of paclitaxel, and therefore a higher relative amount of excipients.” (Remarks, pp. 21-22).
This argument is unpersuasive for the same reasons given above with respect to Strelchenok alone.  Strelchenok’s weight ratio of 1.7:1 is very close to the upper limit of 1.5:1 in claims 5 and 6, and in fact, anticipates or is even closer to the upper limit of about 1.5:1 in claim 14.  As discussed above, absent anything unexpected, a lower ratio is a matter of optimization with a goal of solubilizing the paclitaxel and potentiating its efficacy.

Applicant further argues that Desai’s teaching of a desire to eliminate the use of premedication is nothing more than hope, which has no basis in any clinical trial studies in Desai, and that Desai uses an excipient human albumin rather than the salts of the instant claims (Remarks, p. 20).  Applicant further cites the “Summary of Product Characteristics of Apealea®” (hereinafter “Summary”) and the Declaration of Khalil Chajara (hereinafter “Chajara Declaration”) for the proposition that the paclitaxel formulation covered by the instant claims can be used without cremophor in a clinical/medical setting and is approved for marketing through centralized approval by the European Medicinal Agency (hereinafter “EMA”) (Remarks, pp. 20-21).  Applicant also argues that Hassan provides no information about what are its two iso-forms of an amphiphilic synthetic derivative of retinoic acid, and does not provide the ratio of the derivatives to paclitaxel (Remarks, p. 22).
These arguments, including the Summary and Chajara Declaration, are unpersuasive.  Regardless of what exactly are Hassan’s iso-form derivatives of retinoic acid, as noted above, Strelchenok teaches the claimed combination of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, and teaches or renders obvious the claimed ratio of salts to paclitaxel.  Like Hassan’s XR17 surfactant, Strelchenok’s I-1a and II-1a salts are iso-form derivatives of retinoic acid.  Of note, p. 6 of Summary teaches that “Apealea contains a mixture of two retinoic acid derivatives as excipients.”
As set forth in the rejection, Desai and Hassan are relied upon with respect to the obviousness of administering Strelchenok’s formulation using infusion and for not premedicating with one or more of a steroid, antiemetic or an antihistamine.  The fact that Apealea® has been approved by the EMA for marketing is of little or no consequence because the standard for combining references is far below what is sufficient to prove safety and efficacy to the FDA or its European equivalent.  
Also, there is a reasonable expectation of success rather than “nothing more than hope” in eliminating premedication.  The reasonable expectation of success is based on the fact that, for example, Desai teaches that a cremophor-free formulation will be significantly less toxic and will not require premedication of patients (see ¶ bridging cols. 5-6).  Strelchenok’s micellar paclitaxel formulation does not contain cremophor.  In fact, Strelchenok teaches that the compounds of formulas I-1a and IIa have low toxicity (see ¶ 0077 of Strelchenok).  Again, the salts of formulas I-1a and IIa are iso-form derivatives of retinoic acid just like Hassan’s XR17 surfactant, which was developed to replace Cremophor EL and avoid Cremophor EL-related toxic effects (see pp. 47 and 52-53 of Hassan).

Provisional Nonstatutory Double Patenting Rejections:
	Applicant requests that the provisional nonstatutory double patenting rejections over the claims of copending applications 17/177,544 and 17/177,550, and over the claims of 17/177,550 in view of Desai and Hassan, be held in abeyance (Remarks, pp. 22-23).
This argument is unpersuasive because, as per 37 CFR 1.111(b), only objections or requirements as to form not necessary to further consideration of the claims will be held in abeyance.  The provisional nonstatutory double patenting rejections are not objections or requirements as to form not necessary to further consideration of the claims.

Allowable Subject Matter
Claims 1-4 are allowed.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,993,438 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991  

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991